OPINION ON PETITION FOR REHEARING.
The opinion of the court was delivered by
William R. Smith, J. :
On motion for a rehearing the attention of the court has been directed to section 108a of chapter 122, Laws of 1903, providing that upon appeal from a judgment of conviction before a police-judge the complaint may be amended or a new complaint filed in the district court. It gave to appellant-an additional opportunity, after the case against him had been appealed from the police court, to demand a, written complaint, of which opportunity he neglected, in this case to avail himself.
It is next contended that appellant’s constitutional right to trial by jury was infringed by a denial of such trial in the police court, and that the requirement of the statute, as a condition of appeal, that a recognizance be given conditioned for defendant’s appearance-in the district court to answer the complaint, unreasonably clogs the right of defendant to secure a jury trial,, and that no jurisdiction vested in the district court at-all. Appellant did not raise this question in the district court, but was content to go to trial before a constitutional jury and chance the result. He seems to-have been subject to no inconvenience in perfecting *847an appeal, but complied with the terms of the statute freely and with promptness. Of the cases cited by counsel for appellant, it may be said that in Callan v. Wilson, 127 U. S. 540, 8 Sup. Ct. 1301, 32 L. Ed. 223, the convicted person perfected his appeal from the police court, but subsequently withdrew it and tested the validity of the police-court sentence by habeas corpus.
In State of Minnesota v. Everett, 14 Minn. 439, a party convicted before a jury of six men in the justice’s court appealed on questions of law alone, a practice akin, probably, to our proceeding in error. The district court having affirmed the judgment on the law points raised, he appealed to the supreme court.
In Reeves v. The State, 96 Ala. 33, 11 South. 296, the defendant was tried and convicted of a misdemeanor in the county court, where no jury trial could be had. Upon appeal to the circuit court he was again convicted ; this time by a constitutional jury. From this he went to the supreme court. It was decided that he was held under the sentence of the circuit court and had waived any objection which might have been available had no appeal been taken. The judgment was reversed on other grounds.
The case of Jones v. Robbins, 8 Gray, 329, was a habeas corpus proceeding. The petitioner was a prisoner in the house of correction, held on a mittimus issued by the police court, under a-sentence of larceny from a building — an aggravated offense. It was decided that for such crime the accused could not be tried except by indictment of a grand jury. The second paragraph of the syllabus reads :
“A statute which authorizes a single magistrate to try and pass sentence in a criminal case, but gives the defendant an unqualified and unfettered right of appeal and a trial by jury in the appellate court, subject only to the requirement of giving bail for his appear*848anee there, or, in default of such bail, being committed to jail, is not unconstitutional as impairing the right of trial by jury.”
A similar view of the law was taken by this court in In re Kinsel, 64 Kan. 1, 67 Pac. 634, 56 L. R. A. 475.
The case of State v. Gurney, 37 Me. 156, 58 Am. Dec. 782, is not an authority sustaining the contention of counsel for appellant.
Under our statute a party convicted in the police court, desiring to appeal, is not required to give a bond conditioned for the payment of the fine or costs, but only for his appearance before the district court at the next term to answer the complaint.
As suggested in the Kinsel case, supra, if the appealing party had been proceeded against originally in the district court, he would have been required to enter into a recognizance for his appearance or stand committed. No greater hardship is imposed by giving a bond with like conditions as a prerequisite to securing an appeal.
The motion for a rehearing isdenied.
All the Justices concurring.